Citation Nr: 0022952	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to permanency of a 100 percent disability rating 
currently in effect for service-connected major affective 
illness and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1964 to September 
1964.  

This case is before the Board of Veterans' Appeals on appeal 
from a November 1998 rating decision by the RO in Huntington, 
West Virginia, which confirmed and continued a 100 percent 
rating for service-connected major affective illness and 
depression, but did not assign that rating permanency status.



REMAND


At the outset, the Board notes that during the pendency of a 
prior appeal, the veteran indicated that he was not satisfied 
with his representation by the Veterans of Foreign Wars of 
the United States and wanted to be represented by the 
Paralyzed Veterans of America.  However, the veteran's appeal 
was thereafter satisfied in his favor and the veteran did not 
change representation.  The RO should contact the veteran and 
ascertain if he still wants to change representation per 
38 C.F.R. §§ 20.602, 20.607 (1999).  

In the current appeal, the veteran contends that his service-
connected psychiatric disability, currently evaluated as 100 
percent disabling, continues to worsen and should be 
considered permanent.  Total disability exists when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1999).  Total disability may or may not be permanent.  Id.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b) (1999).  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  Id.  Once permanence 
is established, a veteran need not undergo further VA 
examinations in order to retain his 100 percent disability 
rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii) (1999).

The Board has reviewed the veteran's contentions and the 
evidence of record and finds that further development in 
necessary prior to appellate review.  Specifically, according 
to the informal hearing presentation, the veteran underwent a 
VA examination in May 2000.  The examination report if not of 
record.  In addition, the Board observes that it would be 
helpful for the veteran to undergo a VA psychiatric 
examination which specifically addresses the matter of 
whether or not the veteran's psychiatric disability is 
permanent in nature.  Thus, upon remand, the RO should obtain 
the May 2000 VA examination report, any recent VA and private 
medical records, and should schedule the veteran for a VA 
psychiatric examination. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain if he still wants to change 
representation per 38 C.F.R. §§ 20.602, 
20.607 (1999).  

2.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Beckley VA Medical 
Center to include a May 2000 psychiatric 
examination report.

3.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from 
Barry C. Yates, M.D.  These records 
should be associated with the claims 
file.  

4.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from 
Janet E. Vondran, M.D.  These records 
should be associated with the claims 
file.  

5.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND,must be made available, and be 
reviewed by, the psychiatrist designated 
to examine the veteran.  After review of 
claims file, administration of any tests 
and studies deemed necessary by the 
examiner, and interview of the veteran, 
the psychiatrist should offer an opinion 
as to whether it is reasonably certain 
that the veteran will continue to have 
total social and occupational impairment 
for the remainder of his life by reason 
of symptoms of major affective illness 
with depression and psychotic features; 
or whether there is a reasonable 
likelihood of such improvement in the 
symptomatology of major affective illness 
with depression and psychotic features 
such that the veteran will no longer have 
total social and industrial impairment by 
reason of those psychiatric disorders.  
The examiner should include a detailed 
rationale for the opinion expressed.

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
permanency of a 100 percent disability 
rating currently in effect for service-
connected major affective illness and 
depression.  

7.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations) and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


